
	
		III
		Calendar No. 321
		112th CONGRESS
		2d Session
		S. RES. 342
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2011
			Mr. Rubio (for himself,
			 Mr. Nelson of Florida, and
			 Mr. Menendez) submitted the following
			 resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			February 14, 2012
			Reported by Mr. Kerry,
			 without amendment
		
		RESOLUTION
		Honoring the life and legacy of Laura
		  Pollán.
	
	
		Whereas Laura Pollán founded the Ladies in White (Damas de
			 Blanco) movement to protest the mass arrest of peaceful dissidents in
			 Cuba;
		Whereas the Ladies in White is composed of wives and
			 female relatives of imprisoned political prisoners, prisoners of conscience,
			 and peaceful dissidents in Cuba;
		Whereas every Sunday, Laura Pollán led the Ladies in White
			 on peaceful marches to attend Mass;
		Whereas Laura Pollán was often subjected to physical and
			 verbal assaults during her weekly peaceful marches;
		Wheras Laura Pollán brought international attention to the
			 human- and civil-rights abuses in Cuba; and
		Whereas Laura Pollán passed away on October 14, 2011: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors Laura Pollán for her peaceful struggle to bring human rights and
			 democracy to Cuba;
			(2)honors the
			 bravery of Laura Pollán and her dedication to human and civil rights in
			 Cuba;
			(3)offers heartfelt
			 condolences to the family, friends, and loved ones of Laura Pollán; and
			(4)expresses hope
			 that in memory of Laura Pollán, peaceful dissidents in Cuba will no longer be
			 incarcerated or subjected to human-rights abuses.
			
	
		February 14, 2012
		Reported without amendment
	
